Per Curiam.
The only question in this case is whether the evidence in the case conclusively made out negligence ■on the part of plaintiff contributing to the injury of which he complains. Unless it did, he was entitled to recover. "We find, on examination, that there was evidence of such *186negligence, and also evidence of dne care; and the question-having been decided on the facts in plaintiffs favor, the finding is conclusive, and no question of law arises for decision now.
The judgment is affirmed with costs.